                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE

  JOSHUA HAYWORTH,                                   )
                                                     )
                  Petitioner,                        )
  v.                                                 )       Nos.: 3:18-cv-430-TAV-HBG
                                                     )             3:14-cr-017-TAV-HBG-1
  UNITED STATES OF AMERICA,                          )
                                                     )
                  Respondent.                        )


                                    MEMORANDUM OPINION

         Petitioner Joshua Hayworth has filed a motion to vacate, set aside, or correct his

  sentence under 28 U.S.C. § 2255 [Doc. 3; Case No. 3:14-cr-17 (“Crim. Case”), Doc. 181].1

  The government has responded in opposition [Doc. 11]. Also before the Court are

  petitioner’s motions in which he requests: (1) an extension of time to file his § 2255 motion

  [Docs. 1, 2; Crim. Case, Docs. 179, 180]; (2) to supplement or amend his § 2255 motion

  [Docs. 13, 14, 16, 17, 19, 22]; (3) appointment of counsel [Docs. 16, 17, 19, 22, 23];

  (4) leave to file medical records under seal [Doc. 15]; (5) discovery [Doc. 20]; (6) an

  evidentiary hearing [Doc. 23]; (7) to compel judgment on his § 2255 motion

  [Docs. 24, 25]; and (8) approval of his release plan [Doc. 27].

         For the reasons explained below, the Court will DENY petitioner’s motions for an

  extension of time to file his § 2255 motion [Docs. 1, 2; Crim. Case, Docs. 179, 180] as

  moot. The Court will DENY petitioner’s requests for appointment of counsel [Docs. 16,




         1
             All docket citations refer to the civil case unless otherwise indicated.



Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 1 of 42 PageID #: 251
  17, 19, 22, 23], leave to file medical records under seal [Doc. 15], discovery [Doc. 20], and

  an evidentiary hearing [Doc. 23]. The Court will GRANT IN PART and DENY IN

  PART petitioner’s requests to supplement his initial § 2255 motion [Docs. 13, 14, 16, 17,

  19, 22]. Specifically, petitioner’s requests to supplement will be GRANTED IN PART

  only to the extent that the Court will consider petitioner’s supplemental United States v.

  Davis, 139 S. Ct. 2319 (2019) claim as timely. Nevertheless, because petitioner has not

  shown that he is entitled to relief, the Court will DENY petitioner’s § 2255 motion [Doc. 3;

  Crim. Case, Doc. 181]. In light of this ruling on petitioner’s § 2255 motion, the Court will

  DENY petitioner’s motions to compel judgment [Docs. 24, 25] and petitioner’s motion to

  approve release plan [Doc. 27] as moot.

  I.     Background

         In February 2014, petitioner was indicted on charges of Hobbs Act robbery, in

  violation of 18 U.S.C. §§ 1951, 2 (Count 1) and carjacking, in violation of 18 U.S.C. § 2119

  (Count 2) [Crim. Case, Doc. 9]. In March 2014, petitioner’s appointed counsel filed a

  sealed motion to refer petitioner to a proper facility for a mental health evaluation

  [Crim. Case, Doc. 27]. Counsel stated that his interactions with petitioner were “marred

  by the psychotic, paranoid, and delusional behavior of the [petitioner] such that counsel

  cannot adequately prepare this case for trial” [Id. at 1]. Counsel further noted that petitioner

  had previously been treated for bipolar disorder, schizophrenia, and other mental issues,

  and indicated that petitioner should be returned to a medication regimen so that he could

  knowingly participate in preparation of his defense [Id.].

                                                 2


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 2 of 42 PageID #: 252
         A hearing on this motion was held before United States Magistrate Judge

  H. Bruce Guyton [Crim. Case, Docs. 28, 143]. At the hearing, counsel informed the Court

  that the medical staff at the Blount County Jail, where petitioner was being held, had

  forcefully administered Haldol which “is one of the most powerful antipsychotics that

  exist,” and which reportedly caused some success in treating petitioner’s behavioral issues

  [Crim. Case, Doc. 143, p. 5]. Nevertheless, counsel stated that his communications with

  petitioner were still insufficient [Id.]. Defendant, speaking on his own behalf, indicated

  that he did not want a mental health evaluation, and instead, wanted a detention hearing

  [Id. at 15]. After the hearing, Judge Guyton granted defense counsel’s motion for a

  competency evaluation and ordered that petitioner be detained for a psychiatric evaluation

  [Crim. Case, Doc. 29]. Judge Guyton also ordered that petitioner be given any necessary

  medications if determined appropriate by the medical staff at the facility [Id. at 3].

         In June 2014, the Bureau of Prisons (“BOP”) submitted a Forensic Report from a

  clinical psychologist, who opined that petitioner was suffering from a mental disease that

  would substantially impair his present ability to understand the nature and consequences

  of the court proceedings brought against him and would substantially impair his ability to

  properly assist counsel in a defense [Crim. Case, Doc. 32]. Thereafter, Judge Guyton

  conducted a competency hearing [Crim. Case, Docs. 34, 146]. At the hearing, the parties

  stipulated to the contents of the Forensic Report [Crim. Case, Doc. 146, pp. 2–3].

  Judge Guyton found by a preponderance of the evidence that petitioner had a mental

  disease that interfered with his ability to understand the proceedings against him or to assist

                                                3


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 3 of 42 PageID #: 253
  in his defense at that time, and thus, found that he was not then competent to proceed to

  trial [Id. at 5]. Judge Guyton accordingly ordered that petitioner be committed to the

  custody of the Attorney General for treatment at a federal medical facility and directed that

  petitioner be given any necessary medications as deemed appropriate by the medical staff

  at the treating facility [Crim. Case, Doc. 35].

         In November 2014, Judge Guyton held a status conference [Crim. Case, Docs. 57,

  144]. Petitioner was not present at the status conference [Crim. Case, Doc. 144, p. 3].

  Defense counsel stated that he had spoken to petitioner’s caseworker over the telephone on

  two occasions, and stated that his impression was that they had not “figured out what to

  make of Mr. Hayworth in the time they’ve had him . . . they’re wrestling with

  Mr. Hayworth’s condition” [Id.]. Judge Guyton indicated that he intended to request a

  status update from the facility on petitioner’s treatment [Id. at 4].

         In January 2015, the BOP sent a letter to Judge Guyton setting forth that it was the

  opinion of the clinical staff that petitioner was mentally competent to stand trial at that time

  [Crim. Case, Doc. 58, p. 1]. The BOP attached a new Forensic Report, signed by both a

  psychology intern and a board-certified psychologist, opining that regular attendance at

  competency restoration groups appeared to have benefited petitioner, and he was then

  competent to stand trial [Id. at 14]. The Forensic Report did caution that petitioner “may

  require reminders about how legal terms and processes apply to his case, as the need arises”

  and “will require counsel to regularly inform and remind him of the nature and significance

  of the legal proceedings relevant to him” [Id.].

                                                 4


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 4 of 42 PageID #: 254
         After receiving this Forensic Report, in March 2015, Judge Guyton held another

  competency hearing [Crim. Case, Docs. 65, 148].2 At the hearing, defense counsel stated

  that, after reviewing the reports and seeking outside consultation from clinicians in

  Knoxville, the consensus was that an individual could look at these results and conclude

  either that petitioner was or was not competent, and “it might just be a continuo[u]s ping

  pong match, but ultimately it appears it is in Mr. Hayworth’s best interest to go forward”

  [Crim. Case, Doc. 148, p. 3].        Defense counsel did note that the Forensic Report

  emphasized his ability to communicate with petitioner, and defense counsel reserved the

  right to raise any issues with his communication with petitioner to the Court, if the need

  arose [Id.]. Based on no objections to the Forensic Report, Judge Guyton found petitioner

  competent to proceed to trial [Id. at 4; Crim. Case, Doc. 66].

         Petitioner then proceeded to trial [Crim. Case, Docs. 150–152]. The trial testimony

  showed that, on the night of January 30, 2014, an individual robbed the Burger King in

  Lenoir City [Crim. Case, Doc. 150, pp. 50, 62]. Timothy Chudley, an employee at the

  Burger King, asked the manager to unlock the back door so that he could take out the trash

  [Id. at 51]. Thereafter, the robber entered the Burger King, and began yelling for everyone

  to get on the ground, and pulled one employee, who was on a ladder cleaning, to the ground,

  pointing a gun3 at her [Id. at 54, 73–74]. The robber had his face covered [Id. at 55, 65,


         2
           This hearing was initially scheduled for January 20, 2015, but, at that hearing, defense
  counsel requested additional time to confer with petitioner, and the Court continued the hearing
  [Crim. Case, Docs. 59, 60, 147].
         3
           Later testimony indicated that the “gun” was actually a CO2 powered air gun replica
  [Crim. Case, Doc. 150, p. 108].
                                                  5


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 5 of 42 PageID #: 255
  69]. The robber then entered the office where the manager and two cashiers were counting

  money from the cash registers, pointed the “gun,” and demanded that the employees open

  the safe and dump the money into a bag [Id. at 53, 55, 63, 69]. Witnesses believed that the

  robber got into an altercation with employee Chudley, because the robber hit Chudley over

  the head with the “gun” [Id. at 55–56].

         Evidence, however, showed that Chudley had been involved in planning the robbery

  with petitioner. Chudley testified that he and petitioner planned out the robbery of the

  Burger King at which Chudley worked, because petitioner needed money [Crim. Case,

  Doc. 151, p. 36]. Chudley stated that he and petitioner came up with this plan together

  [Id. at 41]. Chudley further testified that he had instructed petitioner to hit him on the head

  with the gun so that it would look like Chudley was not involved in the robbery [Id. at 42].

  Chudley stated that petitioner drove his sister’s Nissan Maxima to the Burger King the

  night of the robbery [Id. at 51]. Several text messages between a phone used by petitioner

  and Chudley indicated that the two had discussed robbing the Burger King on January 30,

  2014 [Id. at 32–34].

         The testimony established that, immediately after the Burger King robbery was

  reported, petitioner’s sister’s Nissan Maxima was seen driving at a high rate of speed and

  crashing [Crim. Case, Doc. 150, pp. 87–88]. When police approached the crash scene, they

  found the car with doors open, money in the front seat and spilling out of the car, several

  possessions belonging to petitioner, but no occupant in the vehicle [Id. at 88–89, 97–107].




                                                6


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 6 of 42 PageID #: 256
         Several days later, on February 3, 2014, police had learned that petitioner was

  believed to be driving a white Jeep Wrangler [Crim. Case, Doc. 151, p. 92]. That day,

  Investigator Todd Gilreath of the Federal Bureau of Investigation (“FBI”) spotted the

  vehicle driving in Knoxville [Id. at 91–93]. Investigator Gilreath began to follow the

  vehicle and, at one point, was able to pull up beside the vehicle and saw that petitioner was

  the driver [Id. at 95–96]. Investigator Gilreath called another FBI agent who was working

  the case, and, when petitioner spotted the other investigator’s vehicle, he “floored it”

  [Id. at 97]. Investigator Gilreath lost the vehicle at one point during the chase, but,

  approximately 25 minutes later, the Knox County Sheriff’s Office reported that it had

  recovered the Jeep [Id. at 98, 100]. Police continued searching for petitioner in the area

  the Jeep was located, and approximately 30 more minutes later, a report went out that a

  2013 Ford Escape had been carjacked [Id. at 101–02].

         Nearby, Melissa McGuire had just returned from work, and had walked out to the

  end of her driveway to talk to her neighbor, Sarah Gulley, who was nine months pregnant,

  about police activity that had been occurring in the neighborhood [Id. at 121–22, 153].

  Gulley also shared with McGuire that she had just returned from a doctor visit and learned

  that she was scheduled to be induced into labor with her first child later that week [Id. at

  121–22, 151]. While they were talking, petitioner ran up to the two women, screaming at

  them to give him their keys [Id. at 122, 153]. McGuire could not locate her keys and yelled

  for Gulley to run, trying to step between petitioner and Gulley [Id. at 122–23, 153].

  However, petitioner pushed McGuire out of the way, and, during that scuffle, Gulley had

                                               7


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 7 of 42 PageID #: 257
  fallen directly onto her stomach on the pavement, while trying to flee [Id. at 123, 154].

  Petitioner then wrestled Gulley for her keys, while McGuire pleaded with him not to hurt

  Gulley [Id. at 123, 154]. Petitioner ultimately obtained Gulley’s keys and located her

  vehicle in her garage, at which point Gulley pleaded with petitioner to let her dog out of

  the car before he took it [Id. at 124, 156]. Petitioner did let the dog out of the car before

  driving off [Id.]. Gulley was taken to the hospital, fearing she had lost her baby, because

  she could no longer feel the baby moving [Id. at 127, 156–57]. Fortunately, Gulley’s son

  was born healthy [Id. at 160].

         Investigator Gilreath began heading towards the location of the carjacking once he

  heard the report [Id. at 104]. On his way, he encountered the stolen Escape and made a

  U-turn to begin following it, but the Escape wrecked a short distance later, over a hill

  [Id. at 104–05]. The driver of the Escape had fled the scene [Id. at 105]. At this point,

  petitioner was spotted attempting to break into a family’s home, but, when chased away,

  was seen entering an abandoned home in the neighborhood [Id. at 142]. Police canines

  tracked petitioner to the abandoned home [Id. at 109, 147–48]. At the abandoned home,

  officers announced that they would be letting the canines in, and ultimately did let the

  canines in, which alerted to the couch in the living room [Id. at 148]. Officers also spotted

  an elbow sticking out from under the couch [Id.]. Officers flipped the couch over and took

  petitioner into custody [Id.].

         On the second day of trial, the clerk received communication from the defendant

  which the Court interpreted as a request for appointment of new counsel, and the Court

                                               8


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 8 of 42 PageID #: 258
  determined that it would be advisable to hear separately and in-camera from petitioner and

  his counsel [Id. at 56]. The letter, which was placed on the record, expressed concern that

  counsel was performing ineffectively [Crim. Case, Doc. 79]. Petitioner stated that he had

  concerns about counsel’s failure to cross-examine witnesses or object when requested [Id.].

  Petitioner also stated that his counsel had been communicating with his family to ask them

  to convince petitioner to plead guilty [Id.].

         Counsel responded that it was difficult to respond to the letter without getting into

  the depths of trial strategy but stated that there was a strategy at play [Crim. Case, Doc. 151,

  pp. 59–60]. Counsel stated that he had tried to explain his strategy to petitioner and had

  encountered some difficulties in communication with petitioner [Id. at 60]. Counsel stated

  that the lack of cross-examination is sometimes a strategic move, and he had attempted to

  communicate with petitioner his reasons for that strategy [Id.]. In light of counsel’s

  statements, the Court took a break and allowed counsel to discuss trial strategy with

  petitioner again [Id. at 62]. The Court remained in recess for 25 minutes while counsel

  discussed trial strategy with petitioner [Id. at 65]. The Court then inquired whether counsel

  had been able to communication his trial strategy to petitioner and counsel responded that

  he was able to communicate, and, while there were certain disagreements, there was “a

  pretty clear discussion of where” he “intend[ed] to go with this” [Id. at 66]. The Court

  asked petitioner whether he had anything else to add, and he replied in the negative [Id.].

         After taking a lunch break, the Court resumed and inquired whether any further

  discussions had occurred regarding petitioner’s motion for appointment of new counsel

                                                  9


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 9 of 42 PageID #: 259
  [Id. at 68–69]. After a brief discussion with petitioner, counsel stated that petitioner wished

  to stand on his motion, and counsel stated that he had nothing further to add [Id. at 69].

  The Court ultimately found that petitioner had not established good cause for the

  appointment of new counsel [Id. at 70]. The Court noted that, given the conversation it

  had with petitioner and his counsel under seal, it did not find that any rift between petitioner

  and his counsel was so great that it prevented an adequate defense [Id.].

         On the final day of trial, petitioner elected to testify on his own behalf [Crim. Case,

  Doc. 152, p. 9]. Petitioner testified that he was not at the Burger King on January 30, 2014

  [Id. at 11]. He also stated that he was not in his sister’s car that night [Id.]. He denied any

  contact with Chudley about robbing the Burger King [Id. at 12]. He further denied taking

  a car from McGuire and/or Gulley [Id. at 15]. When given the opportunity to say anything

  else about the testimony that had been presented, petitioner stated that “they said that I

  done this stuff and I’m saying that I didn’t” [Id. at 16]. The jury ultimately found petitioner

  guilty as to both counts of the indictment [Crim. Case, Doc. 87].

         After the jury’s verdict, the probation office prepared a presentence investigation

  report (“PSR”) that was revised numerous times [Crim. Case, Docs. 100, 109, 112, 121].

  In his objections to the initial PSR, of relevance, petitioner argued that the PSR incorrectly

  applied a five-level enhancement on the ground that a “firearm” was brandished during the

  offense [Crim. Case, Doc. 105, p. 1]. Petitioner argued that U.S.S.G. § 1B1.1 defines a

  “firearm” and notes that a pellet gun, such as that brandished by petitioner is “a dangerous

  weapon but not a firearm” [Id.].        Accordingly, petitioner argued that a three-level

                                                10


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 10 of 42 PageID #: 260
  enhancement for brandishing a dangerous weapon should apply, rather than the five-level

  enhancement for brandishing a firearm [Id. at 2–3]. Petitioner also argued that the PSR

  incorrectly labeled him a career offender pursuant to U.S.S.G. § 4B1.1, arguing that the

  Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551 (2015), striking

  down the residual clause of the Armed Career Criminal Act as unconstitutionally vague

  should likewise apply to the career offender guideline [Id. at 3]. Petitioner argued that one

  of his two predicate “crimes of violence”—felony escape—only qualified as a “crime of

  violence” under the residual clause of the Guidelines and therefore should not be used as a

  basis for classifying him as a career offender [Id. at 3–4].

         The probation office agreed with petitioner’s objection to the firearm enhancement,

  and amended this enhancement from the five-level enhancement for brandishing a firearm

  to the three-level enhancement for brandishing a dangerous weapon [Crim. Case, Doc. 108,

  pp. 1–2; Doc. 109, ¶ 25]. However, the probation office contended that escape qualifies as

  a crime of violence under the Sentencing Guidelines [Crim. Case, Doc. 108, p. 3].

         Thereafter, the probation office concluded that it had erroneously applied the

  three-level enhancement for brandishing a dangerous weapon in the second revised PSR

  [Crim. Case, Doc. 111].       Instead, the probation office concluded that a four-level

  enhancement should apply because the dangerous weapon was “otherwise used” [Id.]. The

  probation office issued a third revised PSR, in which a four-level enhancement was applied

  under U.S.S.G. § 2B3.1(b)(2)(D), because a “dangerous weapon was otherwise used”

  [Crim. Case, Doc. 112, ¶ 25].

                                                11


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 11 of 42 PageID #: 261
         Petitioner then filed an objection to the probation office’s application of a four-level

  enhancement in Paragraph 25 of the third revised PSR [Crim. Case, Doc. 118]. Petitioner

  argued that the phrase “otherwise used” was unconstitutionally vague and based on conduct

  that is implicit in the “brandished” enhancement [Id.]. The probation office concluded that

  the four-level enhancement was properly applied [Crim. Case, Doc. 120, p. 1]. However,

  the probation office did prepare a fourth amended PSR, making minor changes to factual

  matters [Id. at 2; Crim. Case, Doc. 121].

         The fourth revised PSR ultimately calculated petitioner’s combined adjusted

  offense level as 28, but his total offense level as 32, based on his status as a career offender

  [Crim. Case, Doc. 121, ¶¶ 40–41, 43]. The fourth revised PSR also calculated petitioner’s

  criminal history score as IV, but enhanced the score to VI, based on petitioner’s status as a

  career offender [Id., ¶¶ 56–57]. Based on a total offense level of 32 and a criminal history

  category of VI, the fourth revised PSR calculated petitioner’s guideline range as 210 to 262

  months, however, because the statutory maximum for Count 1 was 20 years, the effective

  guideline range was 210 to 240 months [Id., ¶ 80].

         The government filed a motion for an upward departure and upward variance,

  requesting a 240-month term of imprisonment, regardless of the application of the career

  offender guidelines [Crim. Case, Doc. 115, p. 1]. The government noted that its policy

  was not to pursue career offender enhancements for defendants whose prior convictions

  only qualify as crimes of violence under the Guidelines’ residual clause [Id. at 5].

  Nevertheless, the government cited petitioner’s egregious conduct in this case and his

                                                12


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 12 of 42 PageID #: 262
  severe criminal history in support of its request for an upward departure or variance

  [Id. at 1].

          At sentencing, defense counsel argued that the “otherwise used” language in

  U.S.S.G. § 2B3.1(b)(2)(D) was vague and left the parties to apply their individual judgment

  as to what “otherwise used” means [Crim. Case, Doc. 149, p. 6]. Defense counsel argued

  that there was an implicit threat when brandishing a gun, and whether a threat was actually

  vocalized should not change the analysis [Id.]. Counsel extensively argued that petitioner’s

  actions in hitting codefendant Timothy Chudley over the head with the weapon should not

  rise to the level of “otherwise used.” [Id. at 6–8]. Counsel concluded that the “otherwise

  used” language was “extremely vague” and “subject to an individual’s interpretation

  [Id. at 8]. Counsel also reiterated petitioner’s argument that he should not be deemed a

  career offender in light of Johnson [Id. at 12–14]. In response to petitioner’s career

  offender argument, the government asked the Court not to find that petitioner was a career

  offender, based on its policy not to pursue qualifying convictions under the Guidelines’

  residual clause [Id. at 24–25].

          In ruling on petitioner’s objection to the four-level enhancement under U.S.S.G.

  § 2B3.1(b)(2), the Court noted that the application notes defined “otherwise used” in the

  context of a dangerous weapon as conduct that “did not amount to the discharge of a

  firearm, but was more than brandishing, displaying or possessing a firearm or other

  dangerous weapon” [Id. at 27–28]. The Court also noted that the Sixth Circuit had held

  that pointing a firearm at an individual and making demands from that person “is more than

                                              13


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 13 of 42 PageID #: 263
  merely displaying a firearm with the intent to intimidate because by doing so a defendant

  communicates the implicit threat that if the individual does not comply with the defendant’s

  demands the defendant will shoot the individual,” and thus, the “otherwise used”

  enhancement was properly applied in such situations [Id. at 28]. The Court stated that, in

  this case, petitioner pointed a dangerous weapon at one victim while demanding that she

  get down from the ladder upon which she was standing and then pointed the dangerous

  weapon at a second victim, threw a bag at him, and ordered him to fill the bag up with

  money [Id. at 28–29]. Further, petitioner made his threats to the victims more realistic by

  hitting his codefendant with the dangerous weapon [Id. at 29]. Thus, the Court concluded

  that petitioner did more than display or brandish the dangerous weapon, and instead,

  actively used it to threaten the victims with bodily harm if they did not comply with

  petitioner’s demands [Id.]. Moreover, as to petitioner’s argument that the “otherwise used”

  enhancement was unconstitutionally vague, the Court rejected that argument based on the

  Sixth Circuit’s holding that the guidelines are not susceptible to a vagueness attack [Id.].

  The Court thus overruled petitioner’s objection to the four-level enhancement [Id.].

         In light of the government’s concession on the career offender objection, the Court

  granted petitioner’s objection in part and declined to impose the career offender

  enhancement [Id. at 38]. The Court thus calculated petitioner’s total offense level as 28

  and criminal history category as IV, which resulted in an advisory guideline range of

  110 to 137 months’ imprisonment [Id. at 28–39].




                                              14


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 14 of 42 PageID #: 264
         Thereafter, the government reiterated its argument for an upward variance or

  upward departure to a total sentence of 240 months [Id. at 39–45]. Defense counsel

  responded in opposition [Id. at 45–52]. Specifically, defense counsel contended that

  petitioner’s conduct was sufficiently encompassed by the guideline calculations [Id. at 47].

  Defense counsel also argued that petitioner’s criminal history was not underrepresented

  [Id. at 48–49]. Defense counsel further pointed out that petitioner had suffered with mental

  issues, and acted impulsively without medication, but “does better” on medication [Id. at

  49–50].

         In addressing the government’s motion, the Court stated that it “ha[d] some pause

  in granting an upward departure based upon underrepresentation of the defendant’s

  criminal history” [Id. at 72]. The Court ultimately declined to grant an upward departure,

  and, instead found “it more appropriate to assess the government’s motion from a variance

  request” [Id. at 73]. The Court found it appropriate to grant the government’s request for

  an upward variance, noting that petitioner had displayed “a callous disregard for persons

  in particular as well as property as a result of the defendant’s quite serious offense conduct

  in this case” [Id. at 75]. The Court also pointed to the “extremely violent” nature of the

  instant offense and petitioner’s “lengthy and violent criminal history” in concluding that

  an upward variance was necessary to promote respect for the law, provide just punishment,

  and afford adequate deterrence [Id. at 75–76]. The Court ultimately sentenced petitioner

  to a total term of 200 months’ imprisonment, consisting of 200 months as to Count 1 and

  180 months as to Count 2, to run concurrently [Id. at 80; Crim. Case, Doc. 123].

                                               15


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 15 of 42 PageID #: 265
         Petitioner appealed his carjacking conviction and sentence [Crim. Case, Docs. 126,

  163]. Specifically, petitioner argued that (1) the trial evidence was insufficient to convict

  him of carjacking; (2) the district court erroneously denied his motion for judgment of

  acquittal, based on an argument that the “passions, prejudices, or sympathies” or the jury

  were overwhelming; and (3) the Court erred in the length of the sentence imposed

  [Crim. Case, Doc. 163, pp. 5–6]. The Sixth Circuit first rejected petitioner’s two challenges

  to his carjacking conviction [Id. at 8–9]. Further, the Sixth Circuit affirmed this Court’s

  grant of an upward variance in petitioner’s sentence, noting that the Court had provided a

  thorough justification citing the “violent history and unrepentant nature of” petitioner

  [Id. at 11].

         The Sixth Circuit issued its mandate on March 31, 2017 [Crim. Case, Doc. 168].

  Thereafter, petitioner filed a petition for a writ of certiorari with the United States Supreme

  Court [Crim. Case, Doc. 172]. On October 2, 2017, the Supreme Court denied petitioner’s

  petition for a writ of certiorari [Crim. Case, Doc. 173].

  II.    Legal Standard

         The Court must vacate, set aside, or correct a prisoner’s sentence if it finds that “the

  judgment was rendered without jurisdiction, or that the sentence imposed was not

  authorized by law or otherwise open to collateral attack, or that there has been such a denial

  or infringement of the constitutional rights of the prisoner as to render the judgment

  vulnerable to collateral attack . . . .” 28 U.S.C. § 2255. To obtain relief under § 2255

  because of a constitutional error, the error must be one of “constitutional magnitude which

                                                16


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 16 of 42 PageID #: 266
  had a substantial and injurious effect or influence on the proceedings.” Watson v. United

  States, 165 F.3d 486, 488 (6th Cir. 1999) (citing Brecht v. Abrahamson, 507 U.S. 619, 637

  (1993)). A § 2255 petitioner has the burden of proving that he is entitled to relief by a

  preponderance of the evidence, Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006),

  and must clear a significantly higher hurdle than would exist on direct appeal. United

  States v. Frady, 456 U.S. 152, 166 (1982).

         Claims of ineffective assistance of counsel are cognizable under § 2255. Massaro

  v. United States, 538 U.S. 500, 508–09 (2003). A petitioner alleging ineffective assistance

  of counsel must satisfy the two-part test set forth in Strickland v. Washington, 466 U.S.

  668, 687 (1987). First, he must identify specific acts or omissions to prove that counsel’s

  performance was deficient, and that counsel did not provide “reasonably effective

  assistance,” Strickland, 466 U.S. at 687, as measured by “prevailing professional norms.”

  Rompilla v. Beard, 545 U.S. 374, 380 (2005). Counsel is presumed to have provided

  effective assistance, and petitioner bears the burden of showing otherwise. Mason v.

  Mitchell, 320 F.3d 604, 616–17 (6th Cir. 2003); see also Strickland, 466 U.S. at 689

  (providing that a reviewing court “must indulge a strong presumption that counsel’s

  conduct falls within the wide range of reasonable professional assistance”).

         Second, a petitioner must also establish “a reasonable probability that, but for

  [counsel’s acts or omissions], the result of the proceedings would have been different.”

  Strickland, 466 U.S. at 694. “An error by counsel, even if professionally unreasonable,

  does not warrant setting aside the judgment of a criminal proceeding if the error had no

                                               17


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 17 of 42 PageID #: 267
  effect on the judgment.” Id. at 691; see also Smith v. Robbins, 528 U.S. 259, 285–86

  (2000). Because a petitioner “must satisfy both prongs of Strickland to obtain relief on an

  ineffectiveness claim, the inability to prove either one of the prongs—regardless of which

  one—relieves the reviewing court of any duty to consider the other.” Nichols v. United

  States, 563 F.3d 240, 249 (6th Cir. 2009) (en banc); accord Strickland, 466 U.S. at 697.

  III.   Analysis

         A.     Preliminary Motions

                1.     Appointment of Counsel

         Throughout his filings, and particularly with regard to his supplemental Davis claim,

  petitioner repeatedly requests that counsel be appointed to represent him in his § 2255

  proceeding [Doc. 15, p. 1; Doc. 17, p. 1; Doc. 19, p. 6; Doc. 22, p. 1; Doc. 23, p. 6].

         First, to the extent that petitioner seeks appointment of counsel for purposes of his

  Davis claim, such motions are moot. This Court previously appointed the Federal Defender

  Services of Eastern Tennessee (“FDSET”) to represent petitioners in § 2255 proceedings

  in which FDSET has determined that Davis may apply. E.D. Tenn. Standing Order 19-09.

  Because FDSET has already been appointed to evaluate the merits of petitioner’s Davis

  claim, petitioner’s request for appointment of counsel for purposes of this claim is

  DENIED as moot.

         To the extent that petitioner seeks appointment of counsel for his remaining claims,

  petitioner does not have a constitutional right to counsel in mounting a collateral attack on

  his sentence. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). Instead, the Criminal

                                               18


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 18 of 42 PageID #: 268
  Justice Act provides that the Court may appoint counsel to represent a petitioner in a § 2255

  proceeding if the Court determines that the interests of justice so require. 18 U.S.C.

  § 3006A; see also 28 U.S.C. § 2255(g) (permitting the court to consider the appointment

  of counsel in “proceedings brought under this section”).

         In deciding whether to appoint counsel in a civil case, the Court considers whether

  exceptional circumstances exist by examining the following factors: (1) “the type of case,”

  (2) the litigant’s “abilit[y] to represent himself,” and (3) the “complexity of the factual and

  legal issues involved.” Lavado v. Keohane, 992 F.2d 601, 606 (6th Cir. 1993) (internal

  quotations omitted). Generally, this Court does not appoint counsel in a collateral attack

  upon a conviction or sentence unless it has determined that a hearing on the § 2255 motion

  is necessary. Vinson v. United States, 235 F.2d 120, 122 (6th Cir. 1956); United States v.

  Wooden, No. 1:03-cr-66, 2008 WL 5110790, at *2 (E.D. Tenn. Nov. 26, 2008) (holding

  that the court “cannot appoint counsel at government expense to provide legal advice and

  represent [a criminal defendant] prior to the filing of a § 2255 motion”).

         In this case, the Court has not scheduled an evidentiary hearing, and, as discussed

  below, the Court does not find that an evidentiary hearing is warranted in this case. See

  Rule 8 of the Rules Governing Section 2255 Proceedings. Moreover, the Court finds

  that petitioner has not demonstrated exceptional circumstances requiring the

  appointment of counsel. See Smith v. United States, 421 F.2d 1300, 1301 (6th Cir. 1970)

  (observing that the court assumes an individual “in custody can recall sufficiently




                                                19


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 19 of 42 PageID #: 269
  the circumstances of a non-frivolous error to frame an appropriate motion to vacate

  sentence”). Accordingly, petitioner’s requests for appointment of counsel are DENIED.

                2.     Filing Records Under Seal

         Petitioner has also filed a motion to file his mental health records under seal, asking

  that his sister, who is his power of attorney, be permitted to file the records [Doc. 15].

  However, neither petitioner nor his sister have attached any records to the motion for leave

  to file under seal [Id.]. Because petitioner did not file the medical records which he sought

  to be placed under seal, the Court cannot determine whether petitioner has shown good

  cause for filing such records under seal. Moreover, as discussed in further detail below,

  the Court does not find that additional mental health records would be dispositive of any

  of petitioner’s claims. Accordingly, petitioner’s request for leave to file records under seal

  [Doc. 15] is DENIED.

                3.     Discovery

         Petitioner further filed a motion for discovery, in which he reiterated his claims and

  requested that discovery be ordered pursuant to Rule 6 of the Rules on Motion Attacking

  Sentence under Section 2255 [Doc. 20]. A district court may authorize a party in a § 2255

  proceeding to conduct discovery under the Federal Rules of Criminal or Civil Procedure if

  a party requesting discovery shows good cause for the request. Rules Governing Section

  2255 Proceedings for the United States District Courts, Rule 6. “Good cause is established

  where specific allegations show reason to believe that the movant may, if the facts are fully




                                               20


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 20 of 42 PageID #: 270
  developed, be able to demonstrate entitlement to relief.” Cornell v. United States, 472 F.

  App’x 352, 354 (6th Cir. 2012) (internal quotation marks and alterations omitted). Here,

  because there are no specific allegations that provide reason to believe that, with more

  factual development, petitioner could demonstrate entitlement to relief, petitioner’s request

  for discovery is DENIED.

                4.     Evidentiary Hearing

         Finally, Petitioner has requested that the Court set an evidentiary hearing in this

  matter [Doc. 23, p. 1]. An evidentiary hearing is required on a § 2255 motion unless the

  motion, files, and record conclusively show that the petitioner is not entitled to relief. See

  28 U.S.C. § 2255(b). It is the petitioner’s ultimate burden, however, to sustain his claims

  by a preponderance of the evidence. See Pough v. United States, 442 F.3d 959, 964 (6th

  Cir. 2006). Accordingly, where “the record conclusively shows that the petitioner is

  entitled to no relief,” a hearing is not required. Arredondo v. United States, 178 F.3d 778,

  782 (6th Cir. 1999) (citation omitted). Because the Court concludes that the record

  presently before it conclusively shows that petitioner is not entitled to relief under § 2255,

  petitioner’s request for an evidentiary hearing is DENIED.

         B.     Timeliness

         In addressing petitioner’s § 2255 motion, the Court first finds it appropriate to

  address the timeliness of petitioner’s claims.      Petitioner filed his § 2255 motion on




                                               21


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 21 of 42 PageID #: 271
  October 1, 2018 [Doc. 3]. Thereafter, petitioner filed numerous motions explicitly or

  implicitly attempting to add claims to his § 2255 motion [See Docs. 13, 16, 17, 19, 21, 22].

         The Antiterrorism and Effective Death Penalty Act (“AEDPA”) contains a one-year

  statute of limitations for the filing of a § 2255 motion. 28 U.S.C. § 2255(f). This one-year

  limitations period commences on the latest of:

         (1)    the date on which the judgment of conviction becomes final;

         (2)    the date on which the impediment to making a motion created by
                governmental action in violation of the Constitution or laws of the
                United States is removed, if the movant was prevented from making
                a motion by such governmental action;

         (3)    the date on which the right asserted was initially recognized by the
                Supreme Court, if that right has been newly recognized by the
                Supreme Court and made retroactively applicable to cases on
                collateral review; or

         (4)    the date on which the facts supporting the claim or claims presented
                could have been discovered through the exercise of due diligence.

  Id. § 2255(f)(1)-(4). Under § 2255(f)(1), a judgment of conviction becomes final when the

  Supreme Court “affirms a conviction on the merits on direct review or denies a petition for

  a writ of certiorari, or when the time for filing a certiorari petition expires.” Clay v. United

  States, 537 U.S. 522, 527 (2003).

         Here, the Supreme Court denied petitioner’s certiorari petition on October 2, 2017,

  and thus, under § 2255(f)(1), he had one year from that date, until October 2, 2018, to file




                                                22


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 22 of 42 PageID #: 272
  his § 2255 motion [Doc. 173]. Petitioner’s initial § 2255 motion and memorandum in

  support [Docs. 3, 4], filed on October 1, 2018, are therefore timely under § 2255(f)(1).4

         However, the Court still must evaluate the timeliness of petitioner’s proposed

  amendments to his § 2255 motion, all of which were filed outside the one-year limitations

  period under § 2255(f)(1). A claim raised in an untimely supplemental pleading can be

  deemed to have been filed on the same date as the initial, timely § 2255 motion if the

  supplemental claim “relates back” to the original § 2255 motion. Fed. R. Civ. P. 15(c).

  An untimely amendment or supplement does not “relate back” to the original motion if it

  raises a new ground for relief involving different facts than those claims raised in the

  original motion. Mayle v. Felix, 545 U.S. 644, 650 (2005). Instead, a new claim and the

  original § 2255 motion must be “tied to a common core of operative facts.” Id. at 664. The

  fact that a new claim relates to the same trial, conviction, or sentence as a timely filed claim

  is insufficient for relation back, as construing Rule 15 in this manner would undermine the

  purposes of the AEDPA limitations period. Id. at 662.

         In his initial § 2255 motion, petitioner raised claims that his counsel was ineffective

  in (1) failing to investigate his mental state and raise an insanity defense; (2) failing to

  challenge an enhancement under the Sentencing Guidelines relating to use of a dangerous



         4
           The Court notes that, prior to filing his § 2255 motion, petitioner filed two motions for an
  extension of time to file his § 2255 motion [Docs 1, 2]. Because petitioner ultimately filed his
  § 2255 within the statutory limitations period, the Court will DENY petitioner’s motions for
  extension of time [Docs. 1, 2] as moot. The Court notes, however, that it is not authorized to grant
  extensions of the statutory limitations period for § 2255 motions. See United States v. Asakevich,
  810 F.3d 418, 419 (6th Cir. 2016) (holding that district courts may not pre-approve a grant of
  equitable tolling, and doing so would amount to an advisory opinion).
                                                     23


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 23 of 42 PageID #: 273
  weapon; and (3) failing to object to the government’s request for an upward departure or

  variance and/or request a downward departure under U.S.S.G. § 5K2.13, as well as a claim

  relating to the forcible administration of antipsychotic drugs while he was in pretrial

  detention [Docs. 3, 3-2, 4]. Additionally, petitioner raised a claim that his appellate counsel

  was ineffective in failing to raise the dangerous weapon enhancement issue on appeal [Doc.

  4, p. 20].

         In his later filings, petitioner reiterates and adds detail to these claims, but also

  asserts the following new claims: (1) the jail conditions while he was in pretrial detention

  were unconstitutional [Doc. 13, pp. 2–3]; (2) the jailers took things from him and

  threatened him for asserting his right to trial, and counsel refused to intervene [Id. at 3–5];

  (3) his counsel distracted him from trial with his religion, by telling him to read Bible

  verses on counsel’s cell phone during trial [Id. at 7]; (4) he is entitled to relief in light of

  United States v. Davis, 139 S. Ct. 2319 (2019) [Doc. 16, p. 1; Doc. 17, p. 1; Doc. 19, p. 1];

  (5) original statements of witnesses were changed at trial and counsel failed to present

  witnesses’ affidavits [Doc. 17, p. 1; Doc. 19, pp. 2–6]; (6) language in the jury instructions

  and statutes relevant to his trial are unconstitutionally vague [Doc. 19, p. 6]; (7) evidence

  introduced at trial “broke the chain of commands” [Doc. 21, p. 7]; (8) he has not received

  credit for time served on state sentences, which were run concurrently to his federal

  sentence [Id. at 8]; and (9) he was denied admittance to the Bureau of Prisons’ (“BOP”)

  Residential Drug Abuse Treatment Program (“RDAP”) [Doc. 22, p. 1].




                                                24


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 24 of 42 PageID #: 274
         The Court finds that none these nine enumerated supplemental claims relate back to

  petitioner’s initial claims, as each of these supplemental claims involves facts that were not

  part of the initial § 2255 motion. See Felix, 545 U.S. at 650. Accordingly, these claims

  are untimely under § 2255(f)(1) and may only be considered if they are timely under

  §§ 2255(f)(2), (f)(3), or (f)(4).     Section 2255(f)(2) involves situations where the

  government created an impediment to filing a claim. 28 U.S.C. § 2255(f)(2). Petitioner

  does not argue that he was prevented from raising these claims within the one-year AEDPA

  limitations period by some government action, and, thus, § 2255(f)(2) is inapplicable.

         Section 2255(f)(3) permits a claim which is based on a right that “has been newly

  recognized by the Supreme Court and made retroactively applicable to cases on collateral

  review” to be filed within one year of the date of the Supreme Court’s decision. 28 U.S.C.

  § 2255(f)(3). The only claim, untimely under § 2255(f)(1), that is based on a new Supreme

  Court decision is petitioner’s Davis claim, which he first raised on August 16, 2019 [Doc.

  16]. Davis was decided on June 24, 2019. See Davis, 139 S. Ct. 2319. Accordingly,

  petitioner raised this claim within one year of the Supreme Court’s decision. However, the

  inquiry does not end there. The right established by the Supreme Court must have been

  “made retroactively applicable to cases on collateral review” to invoke § 2255(f)(3). As

  the Western District of Tennessee recently noted “[n]either the Supreme Court nor the

  Sixth Circuit has held that the rule announced in Davis applies retroactively to cases on

  collateral review.” Frazier v. United States, No. 2:19-cv-2254, 2020 WL 6809892, at *2

  (W.D. Tenn. Nov. 19, 2020). Nevertheless, the Western District assumed, for purposes of

                                               25


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 25 of 42 PageID #: 275
  its analysis, that the rule announced in Davis applied retroactively on collateral review. Id.

  Likewise, this Court will assume that the rule announced in Davis applies retroactively on

  collateral review and will deem petitioner’s Davis claim timely under § 2255(f)(3).

         Finally, § 2255(f)(4) relates to claims that, in the exercise of due diligence, could

  not have been discovered until sometime later, after the petitioner’s judgment of conviction

  became final. 28 U.S.C. § 2255(f)(4). The only remaining supplemental claims that could

  not have been discovered at or before petitioner’s trial are, arguably, his claims that he has

  not received credit for time served on state sentences and he was denied admittance to the

  RDAP program. As to the first of these arguments, the Court concludes that petitioner

  could have discovered the credit for time served on state sentences that was being applied

  to his federal sentence within the first year of his incarceration, after the judgment of

  conviction, through the exercise of due diligence. However, petitioner did not raise this

  claim until July 20, 2020 [Doc. 21, p. 8], several years after the Court imposed sentence on

  March 11, 2016 [Doc. 123]. Petitioner has not explained why he could not have discovered

  this claim with the exercise of due diligence within the span of over four years, and the

  Court finds that petitioner could have discovered this claim with the exercise of due

  diligence more than a year before he first raised this claim. As to his RDAP claim,

  petitioner submitted paperwork from the BOP indicating that he was denied admittance to

  the RDAP program on October 17, 2018 [Doc. 22, p. 7], yet he did not file this claim until

  July 22, 2020 [Doc. 22], more than a year after the BOP’s decision. Accordingly, the Court

  finds that, with the exercise of due diligence, petitioner could have discovered this claim

                                               26


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 26 of 42 PageID #: 276
  more than a year prior to his filing of such claim. For these reasons, the Court finds that

  none of petitioner’s supplemental claims are timely under § 2255(f)(4).

         Accordingly, for the reasons stated above, the Court finds that, with the exception

  of his Davis claim, petitioner’s supplemental claims are untimely under § 2255.5

  Petitioner’s motions seeking to supplement his § 2255 motion will therefore be

  GRANTED IN PART and DENIED IN PART. Specifically, petitioner’s request to add

  a Davis claim to his § 2255 motion will be GRANTED. However, petitioner’s requests to

  add additional claims, discussed above, will be DENIED.

         C.      Insanity Defense

         Petitioner first claims that his trial counsel was ineffective in failing to investigate

  his mental state and raise an insanity defense at trial [Doc. 3, p. 6]. Specifically, petitioner

  states that his counsel failed to conduct an investigation as to his mental health history and

  failed to request a psychiatrist to conduct an examination, evaluation, preparation, and

  presentation of defense [Doc. 3-2, p. 18]. Petitioner also contends that counsel was

  ineffective in failing to present an insanity defense, which petitioner states was his only

  viable defense [Id. at 21–22]. Petitioner states that, because counsel did not present the

  insanity defense, he “led Hayworth into a trial with no defense at all” [Id. at 16]. Petitioner



         5
           The Court notes that the AEDPA’s one-year limitations period is not jurisdictional, and
  therefore, a petitioner may still maintain an untimely § 2255 motion if he shows that he is entitled
  to equitable tolling. Allen v. Yukins, 366 F.3d 396, 401 (6th Cir. 2004). However, in this case,
  petitioner does not argue that he is entitled to equitable tolling, nor does he provide any reasons
  that would warrant the grant of equitable tolling as to his untimely supplemental claims.
  Accordingly, the Court finds that equitable tolling does not save petitioner’s untimely
  supplemental claims from dismissal.
                                                    27


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 27 of 42 PageID #: 277
  contends that, had counsel raised the insanity defense, no reasonable jury would have found

  him guilty [Id. at 16–17].

         The government responds that petitioner’s counsel was not ineffective in failing to

  raise an insanity defense, because such defense would have been incompatible with the

  facts of the case [Doc. 11, p. 4]. Specifically, the government argues that there was ample

  evidence that petitioner could appreciate the nature and wrongfulness of his acts, which

  precluded an insanity defense [Id.]. Additionally, the government contends that an insanity

  defense would have been incompatible with petitioner’s own sworn testimony that he was

  innocent [Id. at 5].

         Under Strickland, with regard to counsel’s duty to investigate, “strategic choices

  made after thorough investigation of law and facts relevant to plausible options are virtually

  unchallengeable” and “strategic choices made after less than complete investigation are

  reasonable precisely to the extent that reasonable professional judgments support the

  limitations on investigation.” 466 U.S. at 690–91. To succeed on an insanity defense, a

  defendant must prove by clear and convincing evidence that “at the time of the commission

  of the acts constituting the offense,” he, “as a result of a severe mental disease or defect,

  was unable to appreciate the nature and quality or the wrongfulness of his acts.” 18 U.S.C.

  § 17. Further, to succeed on such a defense, a defendant must admit to committing the

  criminal conduct. Kissner v. Palmer, 826 F.3d 898, 903 (6th Cir. 2016). The Sixth Circuit

  has noted that a defendant who asserts that he is actually innocent cannot, therefore, show

  that counsel was ineffective in failing to raise the insanity defense. Id.

                                               28


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 28 of 42 PageID #: 278
         Here, petitioner cannot meet his burden of showing that counsel performed

  deficiently in his strategic decision not to pursue an insanity defense. At trial, petitioner

  himself testified that he was innocent of any involvement in the robbery or carjacking

  [Crim. Case, Doc. 152, pp. 9–16]. Given petitioner’s testimony that he was innocent,

  counsel could not reasonably have pursued an insanity defense, which would have required

  petitioner to admit his involvement in the offense. Thus, even if counsel did not conduct a

  full investigation into petitioner’s mental state at the time of the offense, counsel’s strategic

  choice not to pursue an insanity defense in light of petitioner’s claims of innocence was

  reasonable.

         As to prejudice, the Supreme Court has held that “where the alleged error of counsel

  is a failure to advise the defendant of a potential affirmative defense to the crime charged,

  the resolution of the ‘prejudice’ inquiry will depend largely on whether the affirmative

  defense likely would have succeeded at trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

  In denying habeas relief under 28 U.S.C. § 2254, the Sixth Circuit has held that a habeas

  petitioner failed to show prejudice from counsel’s failure to raise an insanity defense when

  the petitioner told police that he “was sorry the man got shot,” which the Sixth Circuit held

  “indicates that Petitioner could appreciate the wrongfulness of his conduct” and thus “[t]his

  statement alone could have undermined any claim of legal insanity.” Brown v. McKee,

  460 F. App’x 567, 581 (6th Cir. 2012).

         Here, there was significant evidence at trial that would indicate that petitioner could

  appreciate the nature and wrongfulness of his acts at the time that he committed the offense.

                                                 29


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 29 of 42 PageID #: 279
  The evidence included that petitioner covered his face to avoid identification [Crim. Case,

  Doc. 150, pp. 55, 65, 69], staged a fight with his accomplice to draw suspicion away from

  the accomplice [Id. at 55–56; Crim. Case, Doc. 151, p. 42], fled from the police after the

  robbery [Crim. Case, Doc. 150, pp. 87–88], committed a carjacking to continue his flight

  from police [Crim. Case Doc. 151, pp. 121–27, 151–57], attempted to break into a home

  to hide from police [Id. at 142], and hid under a couch in an abandoned home to avoid

  police [Id. at 147–48]. Given this evidence, the Court does not find a substantial likelihood

  that petitioner would have succeeded in an insanity defense, even if he had not testified to

  his innocence, which, as noted above, would have completely undermined such defense.

  Accordingly, the Court finds that petitioner has not met his burden of establishing prejudice

  under Strickland as to this claim and this claim will be DENIED.

         D.     Forcible Medication

         Petitioner next claims that he was forcibly administered the antipsychotic drug

  Haldol while in pretrial detention [Doc. 3-2, p. 6].         Petitioner contends that these

  “actions . . . [a]ffected the outcome of the proceeding as well as the defendant[’]s health”

  [Id.]. Petitioner contends that, while in the Blount County Jail pending trial, he was

  “strapped in a chair and forcefully administered Haldol, the most powerful [antipsychotic]

  drug that exist[s]” against his will and without a hearing [Doc. 13, p. 3]. Petitioner further

  contends that the jailers took away his mat, clothing, and food and refused to let his mother

  visit him because he refused to sign a consent to be medicated [Id. at 3–4]. Petitioner states

  that he informed his counsel about the forced medication and that he thought that “whatever

                                               30


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 30 of 42 PageID #: 280
  was shot in [him] was messing with [his] mind” [Id. at 5]. However, counsel told him that

  the medication issue was out of his control and he could not do anything to help [Id.].

  Petitioner claims that this forced medication caused the communication difficulties with

  his counsel at trial [Id. at 6].

         Ultimately, the Court concludes that this claim is not cognizable in a § 2255 motion.

  Section 2255 is intended to provide relief from an unconstitutional or otherwise unlawful

  sentence, and challenges to unconstitutional conditions of prison life are properly brought

  under civil rights actions instead. Gross v. United States, Nos. CR.A. 02-80163; Civ.A.

  03-70710, 2003 WL 21816984, at *3 (E.D. Mich. July 23, 2003). While constitutional

  rights may be implicated in the forced administration of antipsychotic drugs, depending on

  the circumstances, see Sell v. United States, 539 U.S. 166 (2003), petitioner’s claim of

  forced administration of antipsychotic drugs, standing alone, is not a challenge to his

  conviction or sentence, such that it would be an appropriate claim for relief under § 2255.

  Moreover, to the extent that petitioner seeks to raise a claim that his counsel was ineffective

  in failing to intervene in the forced medication taking place at the Blount County Jail, such

  claim would still not implicate petitioner’s conviction or sentence. Finally, to the extent

  that petitioner claims that the administration of drugs caused communication difficulties

  with his counsel [Doc. 13, p. 6], and “[a]ffected the outcome of the proceeding” [Doc. 3-2,

  p. 6], as explained in further detail below, such allegations are too conclusory to support a

  claim under § 2255. Accordingly, this claim will be DENIED.




                                                31


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 31 of 42 PageID #: 281
         E.      Communication During Trial

         Petitioner additionally argues that his counsel failed to address mental health issues

  that arose during the trial, specifically, communication difficulties that arose [Doc. 3-2, p.

  7]. He argues that this resulted in an “unfair trial” [Id.]. In a later filing, petitioner contends

  that both he and counsel informed the Court of their communication issues, but the Court

  erroneously continued the trial [Doc. 4, p. 15]. Petitioner contends that the Court should

  have ordered a recess to “evaluate the nature of the effect of this by having a hearing,”

  allowing petitioner to speak to a psychiatrist, or declaring a mistrial [Id.]. Petitioner states

  that his counsel informed the Court that the communication issue could be worked through,

  and therefore, the Court allowed the proceedings to continue [Id.].

         First, to the extent that petitioner argues that the Court erred in allowing his trial to

  continue after communication difficulties were mentioned, the Court reasonably relied on

  both defense counsel and petitioner’s representations that the communication difficulties

  they were experiencing could be resolved. Specifically, counsel stated that, although there

  were disagreements, he had been able to clearly communicate his trial strategy to petitioner

  during a recess from trial, taken for that purpose [Crim. Case, Doc. 151, pp. 65–66]. When

  given the opportunity to address the Court, petitioner stated that he had nothing to add to

  his counsel’s statement [Id. at 66]. Accordingly, to the extent that petitioner now contends

  that the Court erred in not continuing the trial or declaring a mistrial on this ground, the

  Court had no reason to believe that such action was appropriate given the representations

  made by both defense counsel and petitioner himself.

                                                  32


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 32 of 42 PageID #: 282
         Second, to the extent that petitioner contends that his counsel was ineffective in

  representing that he could work through his communication difficulties with petitioner

  and/or failing to request that the Court pause the trial or declare a mistrial, petitioner has

  not met his burden of establishing that counsel performed deficiently or that he was

  prejudiced by any deficient performance.          Petitioner repeatedly states that he had

  communication difficulties with counsel at trial, but never provides any explanation for

  what these communication difficulties were or how they impacted his trial. Petitioner does

  not state that he tried to communicate some issue to counsel, which counsel was unable to

  understand, nor does he assert that he could not understand counsel’s communication of

  defense strategy. Given this limited information, the Court cannot find that counsel should

  have sought a trial continuance or mistrial based on communication difficulties, nor can

  the Court find that, had counsel done so, there is a substantial likelihood that the outcome

  of the trial would have been different. Accordingly, this claim is DENIED.

         F.     Dangerous Weapon Sentencing Enhancement

         Petitioner also claims that his counsel was ineffective in failing to challenge a

  sentencing enhancement he received based on uncharged conduct [Doc. 3, p. 6].

  Specifically, petitioner contends that he received a sentencing enhancement under U.S.S.G.

  § 2B3.1, but counsel failed “to object, litigate and put forth any challenge to the

  enhancement” [Doc. 4, p. 17]. Petitioner contends that the Sentencing Commission’s intent

  with this enhancement related to the use of a firearm, but he was not charged with an

  offense involving a firearm [Id.]. Further, petitioner argues that a toy or “BB” gun cannot

                                               33


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 33 of 42 PageID #: 283
  be considered a firearm under the guideline enhancement, and his counsel was deficient in

  failure to challenge a toy or “BB” gun being used for the enhancement [Id. at 17–18].

  Moreover, petitioner contends that, because the actions used to enhance his sentence under

  this section were uncharged conduct, it could not be used because the presumption of

  innocence applied [Id. at 19]. Petitioner further contends that appellate counsel was

  ineffective in failing to raise this issue [Id. at 17, 20].

         The government responds that petitioner’s counsel did object to the dangerous

  weapon enhancement [Doc. 11, p. 7]. The government also contends that the plain

  language of the Guidelines clearly includes a toy or replica gun as a “dangerous weapon”

  [Id.]. Additionally, the government argues that a sentencing court can consider uncharged

  conduct if proven by a preponderance of the evidence, as long as the ultimate sentence falls

  within the range prescribed by law for the crime of conviction [Id. at 8]. Further, the

  government states that facts merely used to influence judicial discretion, such as those used

  to calculate the advisory sentencing guideline range, need not be found by a jury [Id. at 9].

         Petitioner’s claim that his trial counsel was ineffective in failing to challenge the

  dangerous weapon enhancement is belied by the record. The record shows that counsel

  objected to the imposition of a five-level enhancement for brandishing a firearm, arguing

  that the “toy” or “BB” gun that petitioner brandished did not qualify as a firearm under the

  Guidelines [Crim. Case, Doc. 105]. Based on this objection, the probation office initial

  reduced the enhancement to a three-level enhancement for brandishing a “dangerous

  weapon” [Crim. Case, Doc. 108, pp. 1–2, Doc. 109 ¶ 25]. Thereafter, the probation office

                                                  34


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 34 of 42 PageID #: 284
  revised its recommendation to a four-level enhancement for “otherwise using” a dangerous

  weapon [Crim. Case, Doc. 111, Doc. 112 ¶ 25]. Defense counsel again objected to this

  four-level enhancement, arguing that it was too vague [Crim. Case, Doc. 118, Doc. 149,

  pp. 6–8].    The Court ultimately rejected this objection and applied the four-level

  enhancement [Crim. Case Doc. 149, pp. 27–29]. Despite the Court’s ultimate ruling on

  the issue, petitioner’s counsel thoroughly argued the matter, both in written briefing and at

  the sentencing hearing. Trial counsel could not have acted ineffectively in doing precisely

  what petitioner now argues that counsel should have done.

         As to petitioner’s claim that his appellate counsel should have raised this issue on

  appeal, “appellate counsel who files a merits brief need not (and should not) raise every

  nonfrivolous claim, but rather may select from among them in order to maximize the

  likelihood of success on appeal.” Smith v. Robbins, 528 U.S. 259, 288 (2000) (citing Jones

  v. Barnes, 463 U.S. 745 (1983)). Regardless of whether petitioner’s appellate counsel

  should have included argument regarding the alleged vagueness of the dangerous weapon

  enhancement on appeal, petitioner suffered no prejudice. The Sixth Circuit issued its

  opinion affirming petitioner’s convictions and sentences on March 8, 2017 [Crim. Case,

  Doc. 163]. Two days prior to the issuance of that opinion, the Supreme Court specifically

  held that “the advisory Sentencing Guidelines are not subject to a vagueness challenge

  under the Due Process Clause[.]” Beckles v. United States, 137 S. Ct. 886, 895 (2017). In

  light of the Supreme Court’s decision in Beckles, any argument that the “otherwise used”

  language in the Guidelines was unconstitutionally vague would have been foreclosed at the

                                               35


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 35 of 42 PageID #: 285
  time that the Sixth Circuit issued its opinion. Accordingly, petitioner suffered no prejudice

  as a result of appellate counsel’s failure to raise this issue on appeal.

         To the extent that petitioner argues that his counsel should have raised an argument

  that this enhancement was based on uncharged conduct, counsel was not ineffective

  because such argument is, and was at the time, foreclosed by case law. The Sixth Circuit

  has held that “[s]o long as the defendant receives a sentence at or below the statutory

  ceiling set by the jury’s verdict, the district court does not abridge the defendant’s right to

  a jury trial by looking to other facts, including acquitted conduct, when selecting a sentence

  within that statutory range.” United States v. White, 551 F.3d 381, 385 (6th Cir. 2008).

  While facts that increase mandatory minimum sentences must be submitted to a jury, facts

  that merely “influence[] judicial discretion” need not be found by a jury. Alleyne v. United

  States, 570 U.S. 99, 116 (2013). The exercise of judicial discretion in selecting a sentence

  within the statutory limits “does not contravene the Sixth Amendment even if it is informed

  by judge-found facts.” Dillon v. United States, 560 U.S. 817, 828–29 (2010) (citing

  Apprendi v. New Jersey, 530 U.S. 466, 481 (2000)). Thus, because the Court was permitted

  to consider uncharged, or even acquitted conduct, in selecting a sentence within the

  statutory limits, petitioner’s counsel did not perform deficiently in failing to object to the

  consideration of uncharged conduct in applying this sentencing enhancement.

  Accordingly, petitioner has not met his burden of establishing that counsel was ineffective

  and this claim will be DENIED.




                                                36


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 36 of 42 PageID #: 286
         G.     Upward Variance

         Next, petitioner contends that his trial counsel was ineffective in failing to object to

  the government’s request for an upward departure or variance [Doc. 3-2, p. 6]. Petitioner

  contends that this failure resulted in an “unjustified upward variance” [Id.]. Petitioner

  contends that counsel should have requested a downward departure under U.S.S.G.

  § 5K2.13 for diminished capacity, and, due to counsel’s failure to make this request,

  petitioner received an upward variance [Doc. 4, pp. 15–16].

         To the extent that petitioner claims that his counsel failed to oppose the

  government’s request for an upward departure or variance, this claim is belied by the

  record. At the sentencing hearing, petitioner’s counsel argued extensively in opposition to

  the government’s request for an upward departure or variance [Crim. Case, Doc. 149 pp.

  45–52]. Moreover, to the extent that petitioner claims that his counsel’s failure in opposing

  the government’s request resulted in an “unjustified” upward variance, the Sixth Circuit

  has already rejected this argument by upholding the upward variance on direct appeal

  [Crim. Case, Doc. 163, p. 11]. Petitioner cannot raise this issue again in his § 2255 motion

  under the guise of an ineffective assistance of counsel claim. See DuPont v. United States,

  76 F.3d 108, 110 (6th Cir. 1996) (“A § 2255 motion may not be used to relitigate an issue

  that was raised on appeal absent highly exceptional circumstances”).

         Additionally, to the extent that petitioner claims that his trial counsel was ineffective

  in failing to move for a downward departure under U.S.S.G. § 5K2.13, based on diminished

  capacity, the Court notes that the plain language of that guideline section precludes a

                                                37


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 37 of 42 PageID #: 287
  downward departure based on diminished capacity if “the facts and circumstances of the

  defendant’s offense indicate a need to protect the public because the offense involved

  actual violence or a serious threat of violence.” U.S.S.G. § 5K2.13. Because petitioner’s

  offenses clearly involved both actual violence and a serious threat of violence (e.g.,

  brandishing a dangerous weapon, hitting an accomplice over the head with the dangerous

  weapon, wrestling a pregnant woman to the ground for her keys), petitioner’s counsel did

  not perform deficiently in failing to argue for a downward departure that would have been

  foreclosed based on the facts of the case and the plain language of the guideline section.

  Moreover, petitioner suffered no prejudice as, given the violent nature of the offenses,

  which the Court emphasized in granting the government’s motion for an upward variance

  [Crim. Case, Doc. 149, pp. 75–76], the Court would not have granted any request for a

  downward departure under § 5K2.13. Accordingly, petitioner has not shown that his

  counsel was ineffective in this regard, and this claim will be DENIED.

         H.     Davis

         Petitioner initially requested that the Court review his case in light of Davis and did

  not offer any further argument as to how Davis applies to his case [Doc. 16, p. 1; Doc. 17,

  p. 1]. However, in a later filing, petitioner argued that Davis “appl[ies] to anyone serving

  an unconstitutional sentence” and he “ha[s] enhancements that are vague and [his] crimes

  are no longer violent” [Doc. 19, p. 1].

         In Davis, the Supreme Court struck down as unconstitutionally vague the residual

  clause of 18 U.S.C. § 924(c)(3), which defined a “crime of violence” in part as a felony

                                               38


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 38 of 42 PageID #: 288
  “that by its nature, involves a substantial risk that physical force against the person or

  property of another may be used in the course of committing the offense.” 139 S. Ct. 2319,

  2324, 2336 (quoting 18 U.S.C. § 924(c)(3)). Section 924(c) provides that “any person who,

  during and in relation to any crime of violence or drug trafficking crime . . . for which the

  person may be prosecuted in a court of the United States, uses or carries a firearm, or who,

  in furtherance of such crime, possesses a firearm” is subject to additional penalties in

  addition to the sentence for the underlying crime of violence or drug trafficking crime. 18

  U.S.C. § 924(c)(1)(A). In light of Davis, such additional penalties may only apply, in the

  case of an underlying crime of violence, rather than a drug trafficking offense, if the offense

  qualifies as a “crime of violence” under § 924(c)(3)’s element’s clause.

         Petitioner here was not convicted of an offense under § 924(c). Accordingly, Davis

  has no impact on his convictions and sentences. To the extent that petitioner attempts to

  challenge a career-offender enhanced sentence in light of Davis, the Court notes that, while

  the PSR initially deemed petitioner a career offender [Crim. Case, Doc. 100 ¶¶ 41, 50, 51,

  57], the government asked that petitioner not be sentenced as a career offender [Crim. Case,

  Doc. 115, p. 5; Doc. 149, pp. 24–25], and the Court sustained petitioner’s objection to his

  classification as a career offender [Crim. Case, Doc. 149, p. 38]. Accordingly, petitioner

  was not sentenced as a career offender under the Sentencing Guidelines, and, even to the

  extent that petitioner could argue that Davis impacted the career offender guideline, Davis

  is still inapplicable in this case.




                                                39


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 39 of 42 PageID #: 289
         Finally, to the extent that petitioner asserts that his sentencing enhancement for

  “otherwise us[ing]” a dangerous weapon is unconstitutionally vague in light of Davis, such

  argument is foreclosed. After a challenge to the career offender guidelines’ residual clause,

  based on Johnson’s elimination of the ACCA’s similarly worded residual clause, the

  Supreme Court specifically held that “the advisory Sentencing Guidelines are not subject

  to a vagueness challenge under the Due Process Clause[.]” Beckles, 137 S. Ct. at 895.

  Thus, petitioner’s guideline enhancement for otherwise us[ing]” a dangerous weapon

  cannot be unconstitutionally vague. Accordingly, petitioner’s claim for relief in light of

  Davis is DENIED.

         I.     Remaining Motions

         Petitioner has filed two motions to compel the Court to issue a ruling on his § 2255

  motion, which he filed a mere 5 days apart [Docs. 24, 25]. Petitioner contends that his

  § 2255 motion has “laid dormant without just cause for 2 years” [Doc. 24, p. 2]. While

  true that petitioner filed his initial § 2255 motion on October 1, 2018 [Doc. 3], and the

  government responded on March 11, 2019 [Doc. 11], Petitioner continuously filed motions

  attempting to supplement his petition, request discovery, request an evidentiary hearing,

  etc., with the most recent motion, prior to his filing of his motions to compel, being a mere

  month prior to the first motion to compel [See Doc. 23]. As evidenced by the exhaustive

  nature of this memorandum opinion, petitioner’s continuous filing of motions and attempts

  to amend his § 2255 required the Court to reevaluate petitioner’s case with every newly

  filed motion thus resulting in the very delays of which Petitioner now complains.

                                               40


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 40 of 42 PageID #: 290
  Regardless, because the Court now issued its order denying petitioner’s § 2255 motion, his

  motions to compel judgment [Docs. 24, 25] are DENIED as moot.

         Further, petitioner has filed a motion for the Court to approve his release plan [Doc.

  27]. Because the Court has now issued its order denying petitioner’s § 2255 motion,

  petitioner’s motion for the Court to approve his release plan [Doc. 27] is DENIED as moot.

  IV.    Conclusion

         For these reasons, the Court will DENY petitioner’s motions for an extension of

  time to file his § 2255 motion [Docs. 1, 2; Crim. Case, Docs. 179, 180] as moot. The Court

  will DENY petitioner’s requests for appointment of counsel [Docs. 16, 17, 19, 22, 23],

  leave to file medical records under seal [Doc. 15], discovery [Doc. 20], and an evidentiary

  hearing [Doc. 23]. The Court will GRANT IN PART and DENY IN PART petitioner’s

  requests to supplement his initial § 2255 motion [Docs. 13, 14, 16, 17, 19, 22].

  Specifically, petitioner’s requests to supplement will be GRANTED IN PART only to the

  extent that the Court will consider petitioner’s supplemental United States v. Davis, 139 S.

  Ct. 2319 (2019) claim as timely. Nevertheless, because petitioner has not shown that he is

  entitled to relief, the Court will DENY petitioner’s § 2255 motion [Doc. 3; Crim. Case,

  Doc. 181]. In light of this ruling on petitioner’s § 2255 motion, the Court will DENY

  petitioner’s motions to compel judgment [Docs. 24, 25] and petitioner’s motion to approve

  release plan [Doc. 27] as moot.

         The Court will CERTIFY that any appeal from this action would not be taken in

  good faith and would be totally frivolous. Therefore, this Court will DENY petitioner

                                               41


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 41 of 42 PageID #: 291
  leave to proceed in forma pauperis on appeal. See Fed. R. App. P. 24. Petitioner having

  failed to make a substantial showing of the denial of a constitutional right, a certificate of

  appealability SHALL NOT ISSUE. 28 U.S.C. § 2253; Fed. R. App. P. 22(b). A separate

  judgment will enter.

         IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                               42


Case 3:18-cv-00430-TAV-HBG Document 28 Filed 05/12/21 Page 42 of 42 PageID #: 292
